/

 

._Z FILED met 13
__ENTERED _____stme. _'N
CUUNSEUT"A‘ET_'-F_S '.'lt' E§ _..'.-`\'D

 

UNI'I`ED STATES DISTRICT COUP.T

JAN 28 2|]1£|
DISTRICT oF NBVADA

o dr »i¢ CLERK US D|STHECT CUUHT
D|STHICT UF NEVADA
B\': DEP.'$TY

 

 

 

 

 

 

UNITED STATES OF AMERICA,
2:04»CR»365-KJD-VCF
Plaintiff,

VS.

l
)
)
)
3
)
HOPE GRAHAM )
)
)

Defendant.

 

AMENDED CLARIFICATION ORDER

The matter before the court is to clarify the order of restitution previously entered as part
of the Judgment in a Criminal Case (#210) on June 12, 2006. Upon further review of the
restitution order in this matter, the specifics needed to complete the order of restitution were not

made a part of the Judgment. Therefore, good cause appearing

IT IS ORDERED that the defendant shall make restitution to the following payee(s)
listed below:

Name of Payee: CITIBANK
Amount of Restitution: $65 7,894.'?4

Name of Payee: CAPITAL ONE
Amount of Restitution: $3 00.00

Total Amount of Restitution ordered: $658,194.?4***
***Joint and Several with codefendants

)I""
owed this ?'? dayofianwy, 2019.

LA®~

UNITBD STATES DISTRIC'I` JUDGE

